Exhibit 10.4

 

DSP GROUP, INC. 1993 DIRECTOR STOCK OPTION PLAN

 

APPENDIX A - ISRAEL

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the 1993 Director Stock
Option Plan (the “Plan”) and the Appendix A – Israel to the Plan (the
“Appendix”) shall have the same defined meanings in this Stock Option Agreement.

 

I. NOTICE OF STOCK OPTION GRANT

 

You have been granted an option to purchase Common Stock of DSP Group, Inc. (the
“Company”), subject to the terms and conditions of the Plan, the Appendix and
this Stock Option Agreement, as follows:

 

Date of Grant

         

Vesting Commencement Date

         

Exercise Price per Share

        $

Total Number of Shares Granted

         

Total Exercise Price

        $

Type of Option

   ¨    Approved 102 Option:          

Capital Gain Option (CGO);¨ or

         

Ordinary Income Option (OIO) ¨

          ¨ Unapproved 102 Option           ¨ 3(i) Option

Term/Expiration Date

         

 

II. AGREEMENT

 

1. Grant of Option. The Administrator hereby grants to the Optionee named in the
Notice of Grant attached as Part I. of this Agreement (the “Optionee”), an
option (the “Option”) to purchase a number of Shares, as set forth in the Notice
of Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan and the
Appendix, both of which are incorporated herein by reference. Subject to Section
13(b) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the Appendix and the terms and conditions of this Stock Option
Agreement, the terms and conditions of the Plan and the Appendix shall prevail.
The option granted hereunder is a [First Option] [Subsequent Option], as defined
in the Plan.

 

1



--------------------------------------------------------------------------------

2. Exercise of Option.

 

a. Right to Exercise. This Option shall vest and become exercisable as to
one-third of the Shares on the first anniversary of the date of grant of this
Option, and shall vest and become exercisable as to one-third of the Shares at
the end of each twelve-month period thereafter. In the event of Optionee’s
death, disability (as defined in Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended) or other termination of Optionee’s Continuous Status as a
Director, the exercisability of the Option is governed by the applicable
provisions of the Plan and the Appendix.

 

b. Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price and any required withholding or other taxes as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.

 

3. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

 

a. Cash; or

 

b. Check; or

 

c. Delivery of a properly executed Exercise Notice, together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the Exercise Price; or

 

d. Surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six (6)
months on the date of surrender; and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares; or

 

e. Any combination of the above methods.

 

4. Non-Transferability of Option and Shares.

 

a. The Option may not be transferred in any manner other than by will or by the
laws of descent and distribution and may be exercised during the lifetime of the
Optionee only by the Optionee. As long as the Option or Shares purchased
pursuant thereto is held by the Trustee on behalf of the Optionee in accordance
with Section 4 of the Appendix, all rights of the Optionee over the Shares are
personal, cannot be transferred, assigned, pledged or mortgaged, other than by
will or laws of descent and distribution.

 

b. If the Option is an Approved 102 Option, subject to the provisions of Section
102 and any rules or regulation or orders or procedures promulgated thereunder,
the Optionee shall not be entitled to sell or release from trust any Share
received upon the exercise

 

2



--------------------------------------------------------------------------------

of an Approved 102 Option and/or any Share received subsequently following any
realization of rights, including without limitation, bonus shares, until the
lapse of the Holding Period required under Section 102 of the Ordinance.

 

c. If the Option is an Unapproved 102 Option and the Optionee ceases to be a
Director, the Optionee shall extend to the Company a security or guarantee for
the payment of tax due at the time of sale of Shares, all in accordance with the
provisions of Section 102 and the rules, regulation or orders promulgated
thereunder.

 

5. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan, the Appendix and the terms of this Stock Option Agreement.

 

6. Taxes.

 

(a) Any tax consequences arising from the grant or exercise of the Option, from
the payment for the Shares covered thereby or from any other event or act (of
the Company and/or its Affiliates, the Trustee or the Optionee), hereunder,
shall be borne solely by the Optionee. The Company and/or its Affiliates and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including withholding taxes at the
source. Furthermore, the Optionee hereby agrees to indemnify the Company and/or
its Affiliates and/or the Trustee and hold them harmless against and from any
and all liability for any such taxes and any interest and penalties thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such taxes from any payment made to the Optionee.

 

(b) The Optionee will not be entitled to receive from the Company and/or the
Trustee any Shares allocated or issued upon the exercise of the Option prior to
the full payment of the Optionee’s tax liabilities arising from the grant of the
Options and/or the issuance of the Shares upon the exercise of the Option. For
the avoidance of doubt, neither the Company nor the Trustee shall be required to
release any share certificate to the Optionee until all payments required to be
made by the Optionee have been fully satisfied.

 

(c) With respect to Approved 102 Options, the Optionee hereby acknowledges that
he or she is familiar with the provisions of Section 102 and the regulations and
rules promulgated thereunder, including without limitations the type of Option
granted hereunder and the tax implications applicable to such grant. If the
Option is an Approved 102 Option, the Optionee accepts the provisions of the
trust agreement signed between the Company and the Trustee, attached as Exhibit
B hereto, and agrees to be bound by its terms.

 

7. Entire Agreement: Governing Law. The Plan, the Appendix and this Stock Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and the Notice and the Option Agreement may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee. Nothing in the Plan, the Appendix and this Option Agreement
(except as expressly provided therein) is intended to confer any rights or
remedies on any persons other than the parties. The Plan, the Appendix and this
Option Agreement are to be construed in accordance with and governed by the
internal laws of the State of Israel without giving effect to any choice of law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Israel to the rights

 

3



--------------------------------------------------------------------------------

and duties of the parties. Should any provision of the Plan, the Appendix or
this Option Agreement be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

8. Dispute Resolution. The provisions of this Section 8 shall be the exclusive
means of resolving disputes arising out of or relating to the Plan, the Appendix
and this Option Agreement. The Company, the Optionee, and the Optionee’s
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Plan, the Appendix and this Option Agreement
by negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or relating to the Plan, the Appendix or this
Option Agreement shall be brought in the courts of Tel-Aviv, Israel and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions
of this Section 8 shall for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan, the Appendix and this Stock Option Agreement.
Optionee has reviewed the Plan, the Appendix and this Stock Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Stock Option Agreement, and fully understands all provisions of
the Plan, the Appendix and this Stock Option Agreement.

 

OPTIONEE:    DSP GROUP, INC.                               By:  

 

--------------------------------------------------------------------------------

   By:  

 

--------------------------------------------------------------------------------

   

(Signature)

      

(Signature)

Address:

 

 

--------------------------------------------------------------------------------

   Title:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

            

 

--------------------------------------------------------------------------------

        

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

DSP GROUP, INC.

 

1993 DIRECTOR STOCK OPTION PLAN

 

APPENDIX A - ISRAEL

 

EXERCISE NOTICE

 

DSP GROUP, INC.

3120 Scott Boulevard

Santa Clara, CA 95054

Attention: Stock Administration

 

1. Exercise of Option. Effective as of today,                     ,
            , the undersigned,                      (“Purchaser”), hereby elects
to purchase              (            ) shares (the “Shares”) of the Common
Stock of DSP GROUP, INC., a Delaware corporation (the “Company”), under and
pursuant to the 1993 Director Stock Option Plan (the “Plan”), the Appendix A –
Israel to the Plan (the “Appendix”) and the Stock Option Agreement dated
             (the “Option Agreement”). The purchase price per share for the
Shares shall be              ($            ), for an aggregate purchase price of
$            , as required by the Option Agreement.

 

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares. Purchaser hereby elects to pay the exercise price
by the method marked below:

 

a.              Cash

 

b.              Check

 

c.              Same day exercise and sale

 

3. Broker Instructions. In the event Purchaser elects to exercise options via
the same day exercise and sale method, the Company is hereby authorized to
instruct                      (the “Broker”) to accept the proceeds deriving
from the sale of the Shares, and to take the following actions: (i) to deduct
from the proceeds of the sale any Company expenses; (ii) to deduct from the
proceeds any tax withholding requested by the Company and to request in writing
from the Company a statement of the tax amounts to be withheld, if no request
has been given by the Company; (iii) to deliver the above amounts so deducted to
the Company; and (iv) to deliver the remaining proceeds to Purchaser as
Purchaser shall direct the Broker.

 

These instructions shall be construed as authorizing the Broker and the Company
to take any other actions reasonably necessary to effect the purposes hereof and
the Broker and the Company may rely upon any statements and undertakings made
herein by the undersigned, as if said statements and undertakings were made
directly to the Broker and the Company.

 

1



--------------------------------------------------------------------------------

Purchaser further acknowledges that Purchaser shall bear full liability for the
payment of any taxes with respect to the Shares and the sale thereof and will,
upon demand, indemnify and defend the Broker and the Company against any amounts
which may be owing in this regard.

 

Purchaser further acknowledges that Purchaser shall bear sole responsibility for
any commissions and fees relating to the performance of these instructions by
the Broker or the Company, and any other banking activities and will, upon
demand, indemnify and defend the Broker or the Company against any amounts which
may be owing in this regard.

 

4. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan, the Appendix and the Option Agreement,
and agrees to abide by and be bound by their terms and conditions.

 

5. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a Stockholder shall exist with respect
to the Shares, notwithstanding the exercise of the Option. In the event
Purchaser has not sold the Shares in a same day exercise and sale, a share
certificate for the number of Shares so acquired shall be issued to the
Purchaser as soon as practicable after exercise of the Option. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the stock certificate is issued, except as provided in the Plan.

 

6. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

7. Governing Law; Severability. This Agreement is to be construed in accordance
with and governed by the internal laws of the State of Israel without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Israel to the
rights and duties of the parties. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

8. Dispute Resolution. The provisions of Section 8 of the Stock Option Agreement
shall be the exclusive means of resolving disputes arising out of or relating to
this Agreement.

 

2



--------------------------------------------------------------------------------

9. Entire Agreement. The Plan, the Appendix and Option Agreement are
incorporated herein by reference. This Agreement, the Plan, the Appendix and the
Option Agreement constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Purchaser with respect to the subject matter hereof.

 

Submitted by:

 

Accepted by:

PURCHASER:   DSP GROUP, INC.:

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

(Signature)

     

(Signature)

       

 

--------------------------------------------------------------------------------

       

(Print Name and Title)

       

3120 Scott Boulevard

       

Santa Clara, CA 95054

 

3